OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04804 The Elite Group of Mutual Funds (Exact name of registrant as specified in charter) 1325 4th Avenue, Suite 1744Seattle, Washington (Address of principal executive offices) (Zip code) Richard S. McCormick McCormick Capital Management1325 4th Avenue, Suite 1744Seattle, WA 98101 (Name and address of agent for service) Registrant's telephone number, including area code:(206) 624-5863 Date of fiscal year end:September 30, 2011 Date of reporting period: December 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. PORTFOLIO OF INVESTMENTS The Elite Income Fund December 31. 2010 (unaudited) Bonds 87.8 % Par Value U.S. Government/Agencies Notes and Bonds 17.1% Maturity Coupon Market Value $ (HUD) Housing Urban Development 08/01/11 % Tennessee Valley Authority 05/23/12 % Fannie Mae 07/30/12 % U.S. Treasury Note 07/31/12 % Tennessee Valley Authority 08/01/13 % U.S. Treasury Note 03/31/15 % Nova Scotia 07/21/15 % Fannie Mae 02/25/18 % Tennessee Valley Authority 07/15/20 % Fannie Mae 03/01/22 % U.S. Treasury Bond 08/15/23 % U.S. Treasury Note Inflation Protection 01/15/25 % U.S. Treasury Bond 02/15/26 % U.S. Treasury Bond 11/15/28 % Fannie Mae 10/25/32 % Total U.S. Government/Agencies Notes and Bonds Securitized /Asset Backed Bonds 10.6% Manitoba Province 02/15/12 % BMW Vehicle Lease Trust 03/15/12 % CNH Equipment Trust 11/15/12 % AEP Texas Central Transition 07/01/13 % Ontario Province 02/05/15 % GNMA (552372) 02/15/17 % FPL Recovery Funding 08/01/17 % GNMA (577742) 09/15/17 % Freddie Mac (2962 YE) 09/15/18 % GNMA (605079) 03/15/19 % FHLMC Pool 11/01/25 % Freddie Mac (FHR 1963 Z) 01/15/27 % Freddie Mac (FHR 2656 BD) 04/15/28 % Fannie Mae (633012) 02/01/32 % Fannie Mae (2002-93 A 1) 03/25/32 % GNMA (G2SF Pool 3556) 05/20/34 % Total Securitized /Asset Backed Bonds Corporate Bonds Industrial - Basic 0.9% Barrick Gold Corp. 04/01/19 % Total Corporate Bonds Industrial - Basic Corporate Bonds Industrial - Capital Goods 0.5% Ball Corp. 09/01/19 % Total Corporate Bonds Industrial - Capital Goods Corporate Bonds Industrial - Communications 1.9% Qwest Corp. 05/01/16 % GTE Corp. 04/15/18 % Frontier Communications 03/15/19 % Total Corporate Bonds Industrial - Communications Corporate Bonds Industrial - Consumer Cyclical 2.6% Ford Motor Credit Co 10/01/14 % Hanesbrands Inc. 12/15/16 % PepsiAmericas Inc. 05/15/17 % Total Corporate Bonds Industrial - Consumer Cyclical Corporate Bonds Industrial - Consumer Non-Cyclical 10.2% Reynolds American, Inc. 06/15/11 % (b) Reynolds American, Inc. 06/01/13 % Domtar Corp. 06/01/17 % Altria Group, Inc. 11/10/18 % Anheuser Busch Inc. 01/15/20 % Browning Ferris 05/01/21 % Archer Daniels 03/15/27 % Total Corporate Bonds Industrial - Consumer Non-Cyclical Corporate Bonds Industrial - Energy 4.6% Valero Logistics Co 07/15/12 % El Paso Pipeline 11/15/15 % NRG Energy Inc. 02/01/16 % Anadarko Petroleum Corp 09/15/16 % NV Energy Inc. 11/15/20 % Total Corporate Bonds Industrial - Energy Corporate Bonds Industrial - Transportation 2.4% Kansas City Southern Railway 06/01/15 % BNSF Funding Trust 12/15/55 % (a) Total Corporate Bonds Industrial - Transportation Corporate Bonds Industrial - Technology 1.7% Xerox Corp 08/15/11 % Xerox Capital Trust 02/01/27 % Total Corporate Bonds Industrial - Technology PORTFOLIO OF INVESTMENTS The Elite Income Fund December 31. 2010 (unaudited) Par Value Corporate Bonds Utilities - Electric11.9% Maturity Coupon Market Value $ Oncor Electric Delivery Co 05/01/12 % Ameren Illinois Co 12/15/13 % AES Corp. 03/01/14 % Ameren Corp. 05/15/14 % Nisource Financial Corp 03/15/16 % Sempra Energy 06/01/16 % Centerpoint Energy Houston 07/01/23 % Northern State Power - MN 07/01/25 % Total Corporate Bonds Utilities - Electric Corporate Bonds Utilities - Natural Gas 6.7% Kaneb Pipeline 06/01/13 % Energy Transfer Partners Co 07/01/13 % Enterprise Products Oper Co 01/31/14 % TGT/Boardwalk Pipeline LLC 06/01/18 % Enterprise Products Oper Co 08/01/66 % (a) Total Corporate Bonds Utilities - Natural Gas Corporate Bonds Finance - Banking 8.7% State Street Capital Trust 04/30/12 % Household Financial Corp 11/27/12 % Wachovia Corp. 08/01/13 % Zions Bancorp. 09/23/14 % Citigroup Inc. 10/15/14 % Ford Credit Auto Owners Trust 11/15/14 % Bank of America Corp 12/18/28 % (b) Total Corporate Bonds Finance - Banking Corporate Bonds Finance - Misc. Finance5.1% General Electric Capital Corp 02/01/11 % (b)(d) John Deere Capital Corp 06/19/12 % General Electric Capital Corp 09/28/12 % InterAmerican Development Bank 10/22/12 % SLM Corp. 10/01/13 % AIG International Lease Finance Corp 12/15/20 % Total Corporate Bonds Finance - Misc. Finance Corporate Bonds Finance - Insurance 1.9% C.N.A. Financial/ Continental Corp. 08/15/12 % Total Corporate Bonds Finance - Insurance Corporate Bonds Finance - REIT's 1.0% Bre Properties Inc. 03/15/17 % Total Corporate Bonds Finance - REIT's Total Value of Bonds (Cost $17,821,181) Shares Common & Preferred Stock 6.8% AT&T Inc Abbott Laboratories Inc. Citigroup Capital Preferred (a) Clorox Company Diamond Offshore Drilling Lorillard Inc. Merck & Co. Inc. Seabright Holdings Inc. Total Common & Preferred Stock (Cost $1,356,086) Short Term Investments 4.9% U.S. Treasury Bill 0.258% Due 10/20/11 (c) Institutional Money Market Trust 0.29% (c) (e) PNC Bank Money Market 0.12% (c) Total Short Term Investments (Cost $1,011,494) Total Investments (Cost $20,188,761) 99.5% Other Assets Less Liabilities 0.5% NET ASSETS 100.0% At December 31, 2010, unrealized appreciation of securities for Federal Income Tax purposes based on tax cost of $20,188,761 is: Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ (a)Variable rate security; Interst rate shown is the rate in effect as of December 31, 2010. (b)Security is a fixed-to-floating coupon bond.The coupon shown is the fixed coupon in effect at December 31, 2010.The fixed coupon will convert to a floating coupon at a predetermined date.At that date the coupon increases to LIBOR plus a predetermined margin. (c) Represents 7 day effective yield as of December 31, 2010. (d) All or a portion of this security was on loan at December 31, 2010. The value of securities on loan at December 31, 2010 was $124,237 (e) This security was purchased with cash collateral received for securities on load at December 31, 2010. PORTFOLIO OF INVESTMENTS The Elite Growth & Income Fund December 31, 2010 (unaudited) Shares Market Value Common Stock 96.0% Basic Industries 11.9% Cameco Corp. $ SPDR Gold Trust* Seabridge Gold Inc (a) Total Basic Industries Business Services 8.9% Mastercard Inc. Cl A Visa Inc. Cl A (a) Total Business Services Consumer Goods & Services 10.7% DeVry Inc. Rite Aid Corp.* Skechers USA Inc. Cl A* (a) Whirlpool Corp Total Consumer Goods & Services Energy 17.9% Anadarko Petroleum Corp BP PLC ADR* Clean Energy Fuels Corp* Diamond Offshore Drilling Inc. (a) Petrohawk Energy Corp* (a) Total Energy Financial & Insurance 19.8% Hartford Financial Svcs Grp Inc. iPath S&P 500 Vix* (a) JP Morgan Chase & Co. Lincoln National Corp Seabright Holdings Inc.* Total Financial & Insurance Health Care - Pharmaceuticals 21.1% Abbott Laboratories Inc. Cephalon Inc.* Forest Laboratories Inc.* (a) Medco Health Solutions Inc.* Merck & Co Inc. Medicis Pharmaceutical Corp Total Health Care - Pharmaceuticals Health Care - Miscellaneous 5.7% Antigenics Inc.* Total Health Care - Miscellaneous Total Value of Common Stock $ (Cost $ 37,696,453) Shares Market Value Short-Term Investments 21.9% Institutional Money Market Trust 0.29% (b)(c) PNC Bank Money Market 0.05% (c) Total Value Of Short-Term Investments (Cost $ 9,594,593) Total Investments in Securities (Cost $47,291,046) % Liabilities in excess of other assets -17.9 % ) Net Assets % $ At December 31, 2010, unrealized appreciation of securities, for Federal Income Tax purposes, based on cost of $47,291,046, is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ *Non-income producing (a) All or a portion of this security was on loan at December 31, 2010.The value of securities on loan at December 31, 2010 was $7,784,285. (b) This security was purchased with cash collateral received for securities on loan at December 31, 2010. (c) Represents 7 day effective yield as of December 31, 2010. Item 2. Controls and Procedures. (a)Based on their evaluation of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) as of a date within 90 days of the filing date of this report, the registrant’s principal executive officer and principal financial officer have concluded that such disclosure controls and procedures are reasonably designed and are operating effectively to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to them by others within those entities, particularly during the period in which this report is being prepared, and that such information is recorded, processed, summarized, and reported on a timely basis. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)):Attached hereto SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Elite Group of Mutual Funds By (Signature and Title)* /s/ Richard S. McCormick Richard S. McCormick, President Date February 7, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Richard S. McCormick Richard S. McCormick, President Date February 7, 2011 By (Signature and Title)* /s/ John W. Meisenbach John W. Meisenbach, Treasurer Date February 7, 2011 * Print the name and title of each signing officer under his or her signature.
